Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "thin" in claims 1 and 4-7 is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP s59-094394 to Yoshikusa.
Referring to pages 5-6, 15-16, and 18 of the translation (supplied by Applicant; also see improved translation, attached), Yoshikusa discloses the heat generating component as claimed, including “a thin coating heater part formed on the substrate xOy in which 0<y/x<2.0 is satisfied,” as recited in claim 1; and “a ceramic insulating layer on the thin coating heater part” (transl. p. 18), as in claim 7.
Claim Rejections - 35 USC § 103
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikusa.
Noting that the 10-500µ thickness contemplated by Yoshikusa substantially overlaps the thickness of 30-1000µ as recited in claim 5, this value range, with the width and “interline distance” as recited in claims 4 and 6, would all have been obvious to one of ordinary skill in the art because they are determined strictly and routinely in accord with the power requirements of a particular application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        4/16/21